Title: From Thomas Jefferson to Jean Jacques Peuchen, 22 August 1788
From: Jefferson, Thomas
To: Peuchen, Jean Jacques


          
            
              Monsieur
            
            à Paris ce 22me. Aout 1788.
          
          J’ai retardé, Monsieur, de vous accuser la reception de votre lettre du 25me. Avril, afin que je pourrois en meme tems vous annoncer l’arrivée des poëles que vous avez eu la bonté de m’expedier. Elles viennent d’arriver chez moi il y a trois jours en bon etat. Permettez donc, Monsieur, que je vous fasse mes remerciments pour vos attentions dans cette occasion-ci, aussi bien que pour les honnetetés dont vous avez eu la bonté de me combler quand j’avois l’honneur de vous voir à Cologne, et agreez l’hommage des sentimens d’estime et d’attachement avec lesquels j’ai l’honneur d’etre, Monsieur, votre très humble et très obeissant serviteur,
          
            Th: Jefferson
          
        